Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 5-8, 10, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over M.Soika, “A sensor failure detection framework for autonomous mobile robots”, Proceedings of the 1997 IEEE/RSJ International Conference on Intelligent Robot and Systems. Innovative Robotics for Real-World Applications, 1997, pages 1735-1740 vol. 3, hereinafter Soika, in view of Kim et al. (US 2017/0169627 A1), hereinafter Kim. 
a.	Regarding claim 1 and similarly cited claim 14 and claim 20, Soika teaches: 
A method and a robot (Fig. 4) comprising: 
a first component corresponding to a first sensor or a first actuator (page 1739 Section 5 “Experimental results”, Table 2: sensor classification shows probabilities of defective sensor (represented by                         
                            P
                            
                                
                                    
                                        
                                            s
                                        
                                        
                                            m
                                        
                                        
                                            K
                                            O
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                    
                                
                            
                        
                    ) of sensors                         
                            
                                
                                    S
                                
                                
                                    2
                                
                            
                        
                     and                         
                            
                                
                                    S
                                
                                
                                    14
                                
                            
                        
                    );
a second component corresponding to a second sensor or a second actuator (page 1739 Section 5 “Experimental results”, Table 2: sensor classification shows probabilities of defective sensor (represented by                         
                            P
                            
                                
                                    
                                        
                                            s
                                        
                                        
                                            m
                                        
                                        
                                            K
                                            O
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                    
                                
                            
                        
                    ) of sensors                         
                            
                                
                                    S
                                
                                
                                    2
                                
                            
                        
                     and                         
                            
                                
                                    S
                                
                                
                                    14
                                
                            
                        
                    ); and 
one or more processors (Fig. 4) configured to:
modeling a first probability of unexpected behavior from the first component of one or more robots (page 1739, Fig. 4, autonomous mobile robot ROAMER) used to perform a task (pages 1736-1737, Section 3 “Probabilistic sensor failure detection” includes equations for calculating probabilities of sensor failures; page 1739 Section 5 “Experimental results”, Table 2: sensor classification shows probabilities of defective sensor (represented by                         
                            P
                            
                                
                                    
                                        
                                            s
                                        
                                        
                                            m
                                        
                                        
                                            K
                                            O
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                    
                                
                            
                        
                    ) of sensors                         
                            
                                
                                    S
                                
                                
                                    2
                                
                            
                        
                     and                         
                            
                                
                                    S
                                
                                
                                    14
                                
                            
                        
                    , and probabilities of functioning sensor (represented by                         
                            P
                            
                                
                                    
                                        
                                            s
                                        
                                        
                                            m
                                        
                                        
                                            O
                                            K
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                    
                                
                            
                        
                    ), wherein the probability of defect of sensor                         
                            
                                
                                    S
                                
                                
                                    14
                                
                            
                        
                     is higher than the probability of defect of sensor                         
                            
                                
                                    S
                                
                                
                                    2
                                
                            
                        
                    ); 
modeling a second probability of unexpected behavior from the second component of the one or more robots used to perform the task (pages 1736-1737, Section 3 “Probabilistic sensor failure detection” includes equations for calculating probabilities of sensor failures; page 1739 Section 5 “Experimental results”, Table 2: sensor classification shows probabilities of defective sensor (represented by                         
                            P
                            
                                
                                    
                                        
                                            s
                                        
                                        
                                            m
                                        
                                        
                                            K
                                            O
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                    
                                
                            
                        
                    ) of sensors                         
                            
                                
                                    S
                                
                                
                                    2
                                
                            
                        
                     and                         
                            
                                
                                    S
                                
                                
                                    14
                                
                            
                        
                    , and probabilities of functioning sensor (represented by                         
                            P
                            
                                
                                    
                                        
                                            s
                                        
                                        
                                            m
                                        
                                        
                                            O
                                            K
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                    
                                
                            
                        
                    ), wherein the probability of defect of sensor                         
                            
                                
                                    S
                                
                                
                                    14
                                
                            
                        
                     is higher than the probability of defect of sensor                         
                            
                                
                                    S
                                
                                
                                    2
                                
                            
                        
                    ); 
detecting an anomaly (inconsistency in sensor’s statement) in performance of the task by a particular robot (page 1739, Section 5 “Experimental results”, Col. 2 “Using the presented approach, the condition of each sonar sensor could be estimated. Figures 5.b and 5.c show the consistency grids of two sensors. The darker a pixel, the higher the inconsistency between the sensor's statement and the other sensors' statements about that cell. Whereas the consistency grid of the functioning sensor S2 shows only few dark pixels, the consistency grid of the defective sensor S14 contains a lot of them. This subjective impression is confirmed by the resulting probability density functions incorporating all the consistency measures shown in the grid.”); and 
determine the second probability being greater than the first probability (pages 1736-1737, Section 3 “Probabilistic sensor failure detection” includes equations for calculating probabilities of sensor failures; page 1739 Section 5 “Experimental results”, Table 2: sensor classification shows probabilities of defective sensor (represented by                         
                            P
                            
                                
                                    
                                        
                                            s
                                        
                                        
                                            m
                                        
                                        
                                            K
                                            O
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                    
                                
                            
                        
                    ) of sensors                         
                            
                                
                                    S
                                
                                
                                    2
                                
                            
                        
                     and                         
                            
                                
                                    S
                                
                                
                                    14
                                
                            
                        
                    , and probabilities of functioning sensor (represented by                         
                            P
                            
                                
                                    
                                        
                                            s
                                        
                                        
                                            m
                                        
                                        
                                            O
                                            K
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                    
                                
                            
                        
                    ), wherein the probability of defect of sensor                         
                            
                                
                                    S
                                
                                
                                    14
                                
                            
                        
                     is higher than the probability of defect of sensor                         
                            
                                
                                    S
                                
                                
                                    2
                                
                            
                        
                    ).
Soika fails to specifically teach modifying operation of the second component of the particular robot in response to the second probability being greater than the first probability.
However, in the same field of endeavor, Kim teaches: 
modifying operation of the second component of the particular robot in response to the second probability being greater than the first probability (Fig. 6 shows one of the ultrasonic sensors having significant less distance data than other ultrasonic sensors and therefore having a higher probability of failure, [0092] “the processor 140 may determine that a front ultrasonic sensor FIR having a relatively high deviation (error) compared to the other sensors has the probability of failure.”; [0093]; [0096], “When the degree of error between the measured data of the rear side ultrasonic sensor and the measured data of the reference sensor is out of an allowable error range for determining whether calibration is required, the processor 140 may perform parameter calibration of the corresponding sensor.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Soika to modify operation of the second component of the particular robot in response to the second probability being greater than the first probability, as taught by Kim. Such modification prioritizes correction of the component that has a higher probability of failure to prevent damages to the robot when performing the task.  

b.	Regarding claim 2 and similarly cited claim 15, Soika does not specifically teach modifying operation of the first component of the particular robot in response to the first probability being greater than the second probability. 
However, Kim teaches modifying operation of the first component of the particular robot in response to the first probability being greater than the second probability (Fig. 6 shows one of the ultrasonic sensors having significant less distance data than other ultrasonic sensors and therefore having a higher probability of failure, [0092] “the processor 140 may determine that a front ultrasonic sensor FIR having a relatively high deviation (error) compared to the other sensors has the probability of failure.”; [0093]; [0096] “When the degree of error between the measured data of the rear side ultrasonic sensor and the measured data of the reference sensor is out of an allowable error range for determining whether calibration is required, the processor 140 may perform parameter calibration of the corresponding sensor.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Soika, as modified by Kim, to modify operation of the first component of the particular robot in response to the first probability being greater than the second probability, as taught by Kim. Such modification prioritizes correction of the component that has a higher probability of failure to prevent damages to the robot when performing the task.  

c.	Regarding claim 5, Soika further teaches wherein the first component is one of a first sensor or first actuator of the one or more robots and the particular robot, and wherein the second component is one of a second sensor or second actuator of the one or more robots and the particular robot (page 1739 Section 5 “Experimental results”, Table 2: sensor classification shows probabilities of defective sensor (represented by                         
                            P
                            
                                
                                    
                                        
                                            s
                                        
                                        
                                            m
                                        
                                        
                                            K
                                            O
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                    
                                
                            
                        
                    ) of sensors                         
                            
                                
                                    S
                                
                                
                                    2
                                
                            
                        
                     and                         
                            
                                
                                    S
                                
                                
                                    14
                                
                            
                        
                    );.

d.	Regarding claim 6 and similarly cited claim 18, Soika further teaches: 
generating a first probabilistic model that identifies different probabilities of the first component experiencing the unexpected behavior over time (page 1736 Section 2 “Probabilistic fusion of sensor data”, Col. 1 – Col. 2, “The recursive formulation allows for iterative integration of measurements during the robot's operation… Inconsistencies within these statements may result from modelling inaccuracies or sensor faults. In both cases the involved sensors will be punished. In contrast to modelling inaccuracies where the penalties are equally distributed over all sensors, the penalties for faulty sensors will pile up. Therefore by monitoring the amount of penalties for each sensor the robot is able to detect faulty sensors.”), wherein the different probabilities of the first probabilistic model specify the first probability for the first component at a time of the anomaly (pages 1736-1737, Section 3 “Probabilistic sensor failure detection” includes equations for calculating probabilities of sensor failures; page 1739 Section 5 “Experimental results”, Table 2: sensor classification shows probabilities of defective sensor (represented by                         
                            P
                            
                                
                                    
                                        
                                            s
                                        
                                        
                                            m
                                        
                                        
                                            K
                                            O
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                    
                                
                            
                        
                    ) of sensors                         
                            
                                
                                    S
                                
                                
                                    2
                                
                            
                        
                     and                         
                            
                                
                                    S
                                
                                
                                    14
                                
                            
                        
                    , and probabilities of functioning sensor (represented by                         
                            P
                            
                                
                                    
                                        
                                            s
                                        
                                        
                                            m
                                        
                                        
                                            O
                                            K
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                    
                                
                            
                        
                    ), wherein the probability of defect of sensor                         
                            
                                
                                    S
                                
                                
                                    14
                                
                            
                        
                     is higher than the probability of defect of sensor                         
                            
                                
                                    S
                                
                                
                                    2
                                
                            
                        
                    ; Col. 2 “Using the presented approach, the condition of each sonar sensor could be estimated. Figures 5.b and 5.c show the consistency grids of two sensors. The darker a pixel, the higher the inconsistency between the sensor's statement and the other sensors' statements about that cell. Whereas the consistency grid of the functioning sensor S2 shows only few dark pixels, the consistency grid of the defective sensor S14 contains a lot of them. This subjective impression is confirmed by the resulting probability density functions incorporating all the consistency measures shown in the grid.”); and 
generating a second probabilistic model that identifies different probabilities of the second component experiencing the unexpected behavior over time (page 1736 Section 2 “Probabilistic fusion of sensor data”, Col. 1 – Col. 2, “The recursive formulation allows for iterative integration of measurements during the robot's operation… Inconsistencies within these statements may result from modelling inaccuracies or sensor faults. In both cases the involved sensors will be punished. In contrast to modelling inaccuracies where the penalties are equally distributed over all sensors, the penalties for faulty sensors will pile up. Therefore by monitoring the amount of penalties for each sensor the robot is able to detect faulty sensors.”), wherein the different probabilities of the second probabilistic model specify the second probability for the second component at the time of the anomaly (pages 1736-1737, Section 3 “Probabilistic sensor failure detection” includes equations for calculating probabilities of sensor failures; page 1739 Section 5 “Experimental results”, Table 2: sensor classification shows probabilities of defective sensor (represented by                         
                            P
                            
                                
                                    
                                        
                                            s
                                        
                                        
                                            m
                                        
                                        
                                            K
                                            O
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                    
                                
                            
                        
                    ) of sensors                         
                            
                                
                                    S
                                
                                
                                    2
                                
                            
                        
                     and                         
                            
                                
                                    S
                                
                                
                                    14
                                
                            
                        
                    , and probabilities of functioning sensor (represented by                         
                            P
                            
                                
                                    
                                        
                                            s
                                        
                                        
                                            m
                                        
                                        
                                            O
                                            K
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                    
                                
                            
                        
                    ), wherein the probability of defect of sensor                         
                            
                                
                                    S
                                
                                
                                    14
                                
                            
                        
                     is higher than the probability of defect of sensor                         
                            
                                
                                    S
                                
                                
                                    2
                                
                            
                        
                    ; Col. 2 “Using the presented approach, the condition of each sonar sensor could be estimated. Figures 5.b and 5.c show the consistency grids of two sensors. The darker a pixel, the higher the inconsistency between the sensor's statement and the other sensors' statements about that cell. Whereas the consistency grid of the functioning sensor S2 shows only few dark pixels, the consistency grid of the defective sensor S14 contains a lot of them. This subjective impression is confirmed by the resulting probability density functions incorporating all the consistency measures shown in the grid.”).

e.	Regarding claim 7, Soika further teaches determining the first probability based on testing of the first component (page 1739, Section 5 “Experimental results”, Col. 1 – Col. 2 “The application to the SFDS framework explained above has been implemented and tested on the autonomous mobile robot ROAMER (RCJbust - Autonomous Mobile Experimental Robot) [20], [21] shown in Figure 4 … 24 identical ultrasonic sensors mounted on the circumference perceive the obstacles in the environment. The sensors are fired at a rate of 3 Hz and have an angular resolution of about 20" at a range of 4 meters. The position of the robot is determined from odometry. The experiments were executed with a grid of 81x81 cells, each cell having a size of 10x10 cm.”). 

f.	Regarding claim 8, Soika does not specifically teach predicting an amount of deviation from expected behavior of the first component at a time of the anomaly. 
However, Kim teaches predicting an amount of deviation from expected behavior of the first component at a time of the anomaly (Fig. 6 shows one of the ultrasonic sensors having significant less distance data than other ultrasonic sensors and therefore having a higher probability of failure, [0092] “the processor 140 may determine that a front ultrasonic sensor FIR having a relatively high deviation (error) compared to the other sensors has the probability of failure.”; [0093]; [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Soika, as modified by Kim, to predict an amount of deviation from expected behavior of the first component at a time of the anomaly, as taught by Kim. Such modification corrects operation of the component in a timely manner to prevent damages to the robot during performing a task.    

g.	Regarding claim 10, Soika fails to specifically teach wherein modifying the operation of the second component comprises: recalibrating measurements generated by the second component of the particular robot based on a difference between an expected measurement produced by the second component of the particular robot during the performance of the task and an actual measurement produced by the second component of the particular robot during the performance of the task, wherein the difference corresponds to the anomaly.
However, Kim teaches:
recalibrating measurements generated by the second component of the particular robot based on a difference between an expected measurement produced by the second component of the particular robot during the performance of the task and an actual measurement produced by the second component of the particular robot during the performance of the task (Fig. 7, [0096] “When the degree of error between the measured data of the rear side ultrasonic sensor and the measured data of the reference sensor is out of an allowable error range for determining whether calibration is required, the processor 140 may perform parameter calibration of the corresponding sensor.”), wherein the difference corresponds to the anomaly ((Figs. 6 and 7, [0092], [0095], [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Soika, as modified by Kim, to recalibrating measurements generated by the second component of the particular robot based on a difference between an expected measurement produced by the second component of the particular robot during the performance of the task and an actual measurement produced by the second component of the particular robot during the performance of the task, as taught by Kim. Such modification allows correction of the faulty sensor in order for the sensor to generate measurement data to be within an allowable range.  

h.	Regarding claim 12, Soika fails to specifically disclose wherein detecting the anomaly comprises: determining expected behavior of the first component and the second component for successfully performing the task; and detecting one or more environment elements associated with successful performance of the task after at least deviation in the expected behavior of one or more of the first component and the second component.
However, Kim teaches determining expected behavior of the first component and the second component for successfully performing the task ([0055], [0056] “In selecting the reference sensor, the analysis of reliability may be on the basis of the accuracy of the measured data provided by respective sensors. The accuracy of the measured data may refer to accuracy according to the specifications of respective sensors or according to results of processing the measured data of respective sensors. The accuracy according to the specifications of respective sensors may be obtained by storing accuracies according to sensor manufacturing tolerances or installation positions as separate data in advance.”); and 
detecting one or more environment elements (Figs. 6 and 7, distance to the obstacle measured by selected reference sensor) associated with successful performance of the task after at least deviation in the expected behavior of one or more of the first component and the second component (Figs. 6 and 7, [0092] “The processor 140 may select, as a reference sensor, any one of the front-view camera, the front-view RADAR, and the four front ultrasonic sensors, compare measured data of the reference sensor with measured data of the other individual sensors, and determine a sensor having a deviation greater than or equal to a predetermined value as a sensor having the probability of failure.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Soika, as modified by Kim, to determine expected behavior of the first component and the second component for successfully performing the task, and detect environment elements associated with successful performance of the task after at least deviation in the expected behavior of one or more of the first component and the second component,  taught by Kim. Such modification allows the robotic system to perform correction on the component that deviates from expected behavior. 

i.	Regarding claim 13 and similarly cited claim 19, Soika fails to specifically disclose wherein modifying the operation of the second component comprises: performing a reconfiguration, recalibration, or repositioning of the second component of the particular robot.
However, Kim teaches performing a recalibration of the second component of the particular robot Fig. 7, [0096] “When the degree of error between the measured data of the rear side ultrasonic sensor and the measured data of the reference sensor is out of an allowable error range for determining whether calibration is required, the processor 140 may perform parameter calibration of the corresponding sensor.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Soika, as modified by Kim, to recalibrating the second component of the particular robot, as taught by Kim. Such modification allows correction of the faulty sensor in order for the sensor to generate measurement data to be within an allowable range.  

6.	Claims 3-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Soika, in view of Kim, and further in view of Quan et al. (US 2013/0271286 A1), and Kodeswaran et al. (US 2019/0323869 A1). 
	a.	Regarding claim 3 and similarly cited claim 16, neither Soika nor Kim specifically teaches isolating the anomaly to an environment element against which the performance of the task is measured in response to the first probability and the second probability being less than a threshold. 
	However, in the same field of endeavor, Quan teaches isolating the anomaly to an environment element against which the performance of the task is measured in response to the components operating according to expected behavior (Fig. 5, [0059]-[0061], Specifically, if only one sensor device detects some anomalies but no neighboring sensor devices detecting anomalies (indicating a high probability of unexpected behavior), the system determines that there is a potential sensor malfunction. If the sensor device and neighboring sensor devices also detect anomalies (indicating a high probability of unexpected behavior), the system determines that there is a potential hazard (indicating that there is an environmental element against which the performance of the task/hazardous level is measured).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Soika, as modified by Kim, to isolate the anomaly to an environment element against which the performance of the task is measured in response to the components operating according to expected behavior, as taught by Quan. Such modification allows the system to differentiate whether the anomaly is due to an environmental element or a component malfunction and generate warnings to a user accordingly. 
	Quan does not specifically teach determining the first probability and the second probability of unexpected behavior being less than a threshold. 
	However, in the same field of endeavor, Kodeswaran teaches determining the first probability and the second probability of unexpected behavior being less than a threshold ([0005] “the identifying comprising calculating an improbability associated with the at least one of the first plurality of sensors, wherein the improbability identifies a likelihood of sensor failure and wherein the identifying further comprises identifying that the improbability exceeds a predetermined threshold”; [0033] “In other words, the improbability is calculated for the sensor not actuating during expected activities since its last actuation. In one embodiment, once the calculation result reaches or exceeds a particular threshold, the sensor is identified as failed. Reaching or exceeding a threshold may actually be the result falling below a particular number. Depending on the calculation used, the result may increase or decrease. On the other hand, if a signal is received from the sensor, the counter or probability failure may be reset to 0.” – This indicates that the sensor operates normally when the probability failure is less than a threshold.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Soika, as modified by Kim and Quan, to determine that the robotic component operates normally when probability of failure is below a threshold, as taught by Kodeswaran. Such modification eliminates sensor malfunction as a cause of the detected anomaly. 

	b.	Regarding claim 4 and similarly cited claim 17, neither Soika nor Kim specifically teaches adjusting the environment element with the particular robot in response to isolating the anomaly to the environment element.
	However, Quan teaches adjusting the environment element with the particular robot in response to isolating the anomaly to the environment element ([0064] “If a hazard is detected, its location can be determined by one or more sensor devices that first report the trend detection and/or the threshold detection. The central controller can send a command through the wireless channel to the corresponding actuator in the network so that the corresponding actuator can respond to the hazardous condition immediately, i.e., turning on water spay extinguishing systems, shutting down switches of pipelines, blinking alarming lights, etc.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Soika, as modified by Kim, Quan, and Kodeswaran, to adjust the environment element with the particular robot in response to isolating the anomaly to the environment element. Such modification allows the system to take appropriate action to correct the environment element in order to prevent any damage affects on the system. 

7.	Claim 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Soika, in view of Kim, and further in view of Kock (US 2009/0076654 A1).
a.	Regarding claim 9, neither Soika nor Kim specifically teaches wherein modeling the first probability comprises determining a percentage with which the first component is misaligned, incorrectly installed, or misconfigured on the one or more robots. 
However, in the same field of endeavor, Kock teaches determining a percentage with which the first component is misaligned, incorrectly installed, or misconfigured on the one or more robots ([0052] “The monitoring device 600 determines the alignment, position and/or orientation of the robot tool 205 on the basis of measured values relating to the robot-axis and/or motor positions of the robot 200, in which case the position of the respective robot tool 205 and/or accessory can also be determined… if the position, orientation and/or alignment of the robot tool deviates by a predetermined percentage component from the respective reference direction within the tolerance band.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Soika, as modified by Kim, to determine a percentage with which the first component is misaligned, incorrectly installed, or misconfigured on the one or more robots, as taught by Kock, as a method for modeling probabilities. Such modification allows the robotic system to determine external errors (e.g. misalignment, incorrect installation, or misconfiguration) and take appropriate corrective actions before determining internal errors, thus reducing time and expenses on safety monitoring of the robotic components. 

b.	Regarding claim 11, Soika fails to specifically teach wherein modifying the operation of the second component comprises: adjusting movements produced by the second component of the particular robot based on a difference between an expected measurement produced by the second component of the particular robot during the performance of the task and an actual measurement produced by the second component of the particular robot during the performance of the task, wherein the difference corresponds to the anomaly.
However, Kim teaches:
(recalibrating measurements) generated by the second component of the particular robot based on a difference between an expected measurement produced by the second component of the particular robot during the performance of the task and an actual measurement produced by the second component of the particular robot during the performance of the task (Fig. 7, [0096] “When the degree of error between the measured data of the rear side ultrasonic sensor and the measured data of the reference sensor is out of an allowable error range for determining whether calibration is required, the processor 140 may perform parameter calibration of the corresponding sensor.”), wherein the difference corresponds to the anomaly ((Figs. 6 and 7, [0092], [0095], [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Soika, as modified by Kim, to modify operation of the second component of the particular robot based on a difference between an expected measurement produced by the second component of the particular robot during the performance of the task and an actual measurement produced by the second component of the particular robot during the performance of the task, as taught by Kim. Such modification allows correction of the faulty sensor in order for the sensor to generate measurement data to be within an allowable range.  
Kim fails to specifically teach wherein modifying the operation of the second component comprises adjusting movements produced by the second component of the particular robot. 
However, Kock teaches modifying the operation of the second component comprises adjusting movements produced by the second component of the particular robot ([0052] “the processing unit 620 compares the determined alignment with the predeterminable reference direction and/or with the tolerance values predetermined by the conical tolerance band, and/or, in conjunction with the monitoring device 630 of the robot 200 … stop the movement of the robot 200 on leaving the at least one tolerance band.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Soika, as modified by Kim, to adjust movements produced by the second component of the particular robot, as taught by Kock. Such modification prevents damages to the particular robot when the robot components operate unexpectedly.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
She (US 10,234,861 B2) teaches a vehicle system detects a first vehicle component failure, selects a vehicle mode, and allocates workloads of the first vehicle component and the second vehicle component according to the selected vehicle mode.
Lewis et al. (US 2018/0047223 A1) teaches determining a respective probability that each of the first vehicle component and the second vehicle component has failed for vehicles having the particular vehicle identifying information and the at least one symptom identifier.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./           Examiner, Art Unit 3664                                                                                                                                                                                             /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664